Citation Nr: 1549740	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the Veteran filed an adequate and timely Notice of Disagreement (NOD) to the April 2007 rating decision. 

2.  Entitlement to service connection for an ankle disorder, to include as secondary to diabetes mellitus and/or diabetic peripheral neuropathy of the bilateral lower extremities. 

3.  Entitlement to service connection for bilateral bunions of the toes/feet, to include as secondary to diabetes mellitus and/or diabetic peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for bilateral pes planus, to include as secondary to diabetes mellitus and/or diabetic peripheral neuropathy of the bilateral lower extremities. 

5.  Entitlement to a compensable rating for cataracts. 

6.  Entitlement to a compensable rating for erectile dysfunction. 

7.  Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity.  

8.  Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity.  

9.  Entitlement to an increased rating in excess of 10 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 letter and a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a November 2013 rating decision the RO granted the higher ratings of 20 percent for both diabetic peripheral neuropathy of the right lower extremity and diabetic peripheral neuropathy of the left lower extremity, effective July 1, 2010.  Higher ratings for diabetic peripheral neuropathy of the right lower extremity and diabetic peripheral neuropathy of the left lower extremity are available; a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As multiple claims were filed in this case, the following is a brief discussion which addresses the reasons that some were not perfected and are not on appeal.  

In a November 2011 rating decision the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 70 percent disability rating; a November 10, 2011, letter stated that the effective date was August 31, 2010, and a November 16, 2011, letter stated that the effective date was July 1, 2010.  In a December 2012 rating decision the RO granted the Veteran a higher evaluation of 100 percent for PTSD, effective August 7, 2012.  In January 2013 the Veteran filed an NOD on the effective date assigned for the 100 percent disability rating for PTSD.  In a November 2013 rating decision the RO granted the Veteran an effective date of July 1, 2010, the date of claim for service connection.  The Veteran has not appealed this November 2013 rating decision nor has he stated that he is entitled to an effective date earlier than July 1, 2010.  

In the February 2012 rating decision on appeal the RO, in part, also denied service connection for neck pain, mixed hyperlipidemia, coronary artery disease (claimed as ischemic heart disease), postural hypotension, abdominal pain, hemorrhoids, and gastrointestinal disorder.  The Veteran filed an NOD in March 2012 and these issues were not appealed; they and are not before the Board.  In a December 2012 rating decision the RO denied service connection for tobacco abuse associated with PTSD and chronic bronchitis.  

The RO also determined that there was no clear and unmistakable error in the April 2007 rating decision that denied service connection for hypertension, gout, and arthritis.  The Veteran did not file an NOD on these issues and they are not before the Board. 

In various statements, the Veteran asserts that he wants to file a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This issue has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); he Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system. 

The issues of entitlement to service connection for an ankle disorder, bilateral bunions of the toes/feet, and bilateral pes planus, and the issues of entitlement to higher ratings for cataracts, erectile dysfunction, diabetic peripheral neuropathy of the right lower extremity, diabetic peripheral neuropathy of the left lower extremity, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied service connection for hypertension, gout, and arthritis, and granted service connection for diabetes mellitus and assigned a 10 percent rating, effective September 28, 2006.  The Veteran was notified by an April 2007 letter from the RO. 

2.  The Veteran did not respond to the April 2007 notice within one year and he did not request an extension.


CONCLUSION OF LAW

A notice of disagreement with respect to an April 2007 rating decision was not timely filed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.109(b), 19.34, 20.101(c), 20.200, 20.201, 20.300, 20.302, 20.305 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  However, as will be discussed below in greater detail, the law is dispositive of the issue of whether a timely notice of disagreement was filed.  As the claim is being denied as a matter of law, no further development under the VCAA is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II.  Analysis

In July 2010, the RO received a letter from the Veteran who disagreed [with a decision made by the RO in April 2007] on the basis of clear and unmistakable error (CUE) for hypertension.  The April 2007 decision addressed additional disabilities.  The CUE claim is addressed below.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal (VA Form 9 or equivalent) after a statement of the case (SOC) is furnished to the claimant.  In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision (a notice of disagreement), VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202. 

With respect to a notice of disagreement, a written communication from a claimant, or his or her representative, expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

The actual wording of the communication and the context in which it was written must be considered in determining whether it constitutes a notice of disagreement. Jarvis v. West, 12 Vet. App. 559, 561 (1999).  A broad notice of disagreement may confer appellate jurisdiction over all the issues adjudicated in a rating decision. A specific notice of disagreement, by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the notice of disagreement.  All communications should be liberally construed.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

A claimant or his representative must file a notice of disagreement with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  If a notice of disagreement is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c). 

The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  A notice of disagreement postmarked prior to expiration of the one year period will be accepted as having been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a). 
The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed notice of disagreement, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).
Whether a notice of disagreement has been filed on time is an appealable issue.  If the claimant or his representative protests an adverse determination made by the RO with respect to timely filing of the notice of disagreement, the claimant will be furnished a statement of the case on the issue of whether the notice of disagreement was timely.  38 C.F.R. §§ 19.34, 20.101(c).

In an April 2007 rating decision the RO denied service connection for hypertension, gout, and arthritis, and granted service connection for diabetes mellitus and assigned a 10 percent rating, effective September 28, 2006.  The Veteran was notified by an April 2007 letter from the RO and he did not indicate that he disagreed with that decision at any point within one year of the April 2007 RO decision.  The address of the letter matches the return address given by the Veteran during this time.

The first communication received following the April 2007 notice was dated and received in June 2010.  In that letter, the Veteran asks for a copy of the rating decision that awarded 10 percent for diabetes mellitus and denied service connection for hypertension.   The earliest communication that may be construed as a NOD with the April 2007 rating decision was received on July 1, 2010.  The Veteran stated he was filing a NOD based on clear and unmistakable error for hypertension.   A November 2013 SOC indicates that the NOD was received on January 18, 2011, however, this is a duplicate NOD/letter that the Veteran submitted on that date and the original has a date stamp of July 1, 2010.  Furthermore, on the fax cover sheet for the January 18, 2011, correspondence, the Veteran's representative stated that it was the fourth time it was submitted.  It is on no consequence whether the NOD was received on either on July 1, 2010, or January 18, 2011, because either date is beyond the legal time limit (1 year from notice letter date) for filing an NOD with the April 2007 rating decision.  The Veterans  NOD with the April 2007 decision is untimely.  38 U.S.C.A. § 7105(b).  

The Board notes that under 38 C.F.R. § 3.109 an appellant can request an extension of time to file a NOD.  However, the RO can only grant an extension for good cause.  In this case, the Veteran never requested an extension of time to file an NOD; nor has he asserted that he ever requested an extension.  

When a veteran fails to complete an appeal within the required time, the Board must reject the application for review on appeal.  This is not a matter within the Board's discretion; the timeliness standards for filing appeals to the Board are prescribed by law.  Under the provisions of 38 U.S.C.A. § 7108 (West 2014), if there is failure to meet these requirements, "An application for review on appeal shall not be entertained."  Neither the veteran nor his representative contests the facts that the veteran was notified of the April 2007 rating decision and that the NOD was received more than 4 years later.  As a result, the NOD was not timely.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where law, and not evidence, is dispositive, claim should be denied or appeal terminated because of lack of legal merit).

It appears that by July 2010, June 2011, and November 2011 correspondence, the Veteran was trying to file a claim that the April 2007 rating decision denials of service connection for hypertension, gout, and arthritis, should be revised or reversed based on clear and unmistakable error (CUE).  The RO clarified this with the Veteran in a March 2012 letter and these claims were adjudicated in the December 2012 rating decision.  The Board finds that the NOD with the April 2007 rating decision has been found untimely and that decision is final. 

In light of the foregoing, the Board concludes that it has no jurisdiction to consider an appeal on the April 2007 rating decision on the merits, and that such appeal must be dismissed.  38 U.S.C.A. § 7108.


ORDER

The appeal seeking to establish that there was a timely notice of disagreement filed with respect to an April 2007 rating decision is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claims file includes a December 2010 letter from the Social Security Administration (SSA) indicating that he was receiving SSA benefits but there are no additional SSA records associated with the Veteran's claims file.  When the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Thus, the Board finds that a remand is in order to obtain the Veteran's SSA records. 

The Veteran asserts that he has an ankle disorder that is either directly due to his military service or is secondary to diabetes mellitus and/or diabetic peripheral neuropathy of the bilateral lower extremities.  December 2011 private X-ray studies revealed degenerative changes in both ankles.  At the Veteran's December 2011 VA examination it was noted that he had bilateral ankle pain.  The Veteran reported that his pain began in 1996 and the VA examiner noted that it was diagnosed in 2007.  While the Veteran was afforded a VA examination (possibly dated in February 2012-see page 16 for ankle results) the VA examiner did not provide a nexus opinion on the etiology of the Veteran's ankle disorder.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the current nature and etiology of his ankle disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran asserts that he has bilateral bunions of the toes/feet, to include as secondary to diabetes mellitus and/or diabetic peripheral neuropathy of the bilateral lower extremities.  The Veteran has current diagnoses of bunions (bilateral hallux valgus provided by VA in December 2011with no opinion on etiology ) and based on the Veteran's statements and medical records the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral bunions of the toes/feet.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should determine if the Veteran has a current diagnosis of bilateral bunions of the toes/feet that is at least likely as not due to his military service.

The Veteran asserts that he has bilateral pes planus that is either directly due to his military service or that is secondary to his diabetes mellitus and/or his diabetic peripheral neuropathy of the bilateral lower extremities.  In addition, the Board finds that the Veteran's April 1966 Report of Medical Examination for Enlistment noted that the Veteran had pes planus that was third degree and asymptomatic.  The Veteran's pes planus was noted to be third degree on his March 1970 Report of Medical Examination for Separation.  Thus, the Board finds that in addition to direct service connection and secondary service connection there is also the possibility that the Veteran's pes planus preexisted his military service.  Upon VA examination in December 2011,  it was noted that there was no pes planus but in February 2012 private treatment notes the Veteran had minimal pes planus on the right foot and mild pes planus on the left foot.  While the Veteran was afforded a VA examination in December 2011 no opinion on the etiology of the Veteran's pes planus was rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's bilateral pes planus. 

The Veteran was afforded VA examinations for his cataracts, erectile dysfunction, diabetic peripheral neuropathy of the bilateral lower extremities, and diabetes mellitus in December 2011.  There is an additional VA examination in the Veteran's claims file for his erectile dysfunction, diabetic peripheral neuropathy of the bilateral lower extremities, and diabetes mellitus but it is unclear of the actual date of the examination; this examination also mentioned the Veteran's ankle condition.  This examination was done by the same examiner who conducted the December 2011 VA examination but there is no date on the examination reports.  The examination was scanned into VBMS as a February 2012 VA Memo but the November 2013 SOC does not list a February 2012 VA examination or Memo but does list a January 2012 VA examination.  Thus, on remand, the AOJ should determine the actual date of this examination and if it is a different examination then the December 2011 VA examination. 

While the Veteran has not specifically made statements that his cataracts, erectile dysfunction, diabetic peripheral neuropathy of the bilateral lower extremities, and diabetes mellitus have worsened since his last VA examination, the Board notes that the examination was conducted almost 4 years ago.  The Board finds that an up-to-date examination would greatly assist in the review of his current ratings.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Finally, the AOJ should give the Veteran the opportunity to submit any outstanding private treatment records and the AOJ should obtain and consider any additional records, including VA treatment records, for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and private treatment records not already of record.  

2.  Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.    
 
3.  The AOJ should determine the actual date of the VA examination for his ankle, erectile dysfunction, diabetic peripheral neuropathy of the bilateral lower extremities, and diabetes mellitus.  The examination was scanned into VBMS as a February 2012 Memo but the November 2013 SOC does not list a February 2012 VA examination or Memo but does list a January 2012 VA examination.  It should also be determined if this is a different examination from the December 2011 VA examination. 

4.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his ankle condition, bilateral bunions of the toes/feet, and bilateral pes planus.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A)  The examiner should indicate whether the Veteran has any diagnosis of ankle condition, bilateral bunions of the toes/feet, and/or bilateral pes planus.

B)  For each diagnosed ankle disorder:

1) If the Veteran is diagnosed with arthritis, then the VA examiner should determine the date of onset.  Was it within one year of the Veteran's discharge from military service (March 1970)?

2) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to his military service?

3) The examiner should also offer an opinion as to whether it is at least as likely as not that any ankle disorder is caused OR aggravated by his service-connected diabetes mellitus and/or diabetic peripheral neuropathy of the bilateral lower extremities.  

If aggravation is found, the examiner should determine, if possible, to what extent the ankle condition was aggravated beyond the natural progression of such disease.

C) For the diagnosed bilateral bunions of the toes/feet:

1) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to his military service?

2) The examiner should also offer an opinion as to whether it is at least as likely as not that bilateral bunions of the toes/feet is caused OR aggravated by his service-connected diabetes mellitus and/or diabetic peripheral neuropathy of the bilateral lower extremities.  

If aggravation is found, the examiner should determine, if possible, to what extent the bilateral bunions of the toes/feet was aggravated beyond the natural progression of such disease.

D) For each diagnosed disorder of pes planus:

1) The examiner should offer an opinion as to whether there is clear and unmistakable evidence (i.e., highest degree of medical certainty) that bilateral pes planus pre-existed service. 

2) If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence (i.e., highest degree of medical certainty)   that the pre-existing pes planus WAS NOT aggravated beyond the natural progress of the disorder by his active military service? 

In other words, please determine whether there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  

3) If there is no clear and unmistakable evidence that the Veteran's disorder(s) pre-existed service, then the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to his military service?

4) If there is no clear and unmistakable evidence that the Veteran's disorder(s) pre-existed service, the examiner should also offer an opinion as to whether it is at least as likely as not that any pes planus is caused OR aggravated by his service-connected diabetes mellitus and/or diabetic peripheral neuropathy of the bilateral lower extremities.  

If aggravation is found, the examiner should determine, if possible, to what extent the pes planus was aggravated beyond the natural progression of such disease.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of the service-connected cataracts.  The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings as to the extent or severity of the Veteran's cataracts, and any other visual complication of diabetes mellitus.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of the service-connected erectile dysfunction and diabetes mellitus.  The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

A) The examiner should render specific findings as to the extent or severity of the Veteran's erectile dysfunction. 

B) The examiner should render specific findings as to the residuals of the Veteran's diabetes mellitus.  

In particular, the VA examiner must render specific findings as to whether the diabetes mellitus requires insulin; a restricted diet, and/or a regulation of activities; whether the disability has resulted in a progressive loss of weight, and/or other complications; as well as whether the disability has involved episodes of ketoacidosis or hypoglycemic reactions, and, if so, the number of hospitalizations per year or number of monthly visits to a diabetic care provider required. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of his diabetic peripheral neuropathy of the left lower extremity and his diabetic peripheral neuropathy of the right lower extremity.  The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings responsive to the applicable criteria should be reported in detail.

The examiner must identify any nerves affected by the Veteran's diabetic peripheral neuropathy of the right lower extremity and diabetic peripheral neuropathy of the left lower extremity and discuss the extent, if any, of paralysis (or disability comparable to paralysis) of the nerves involved. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

8.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


